          Case 6:20-cv-00603-ADA Document 11 Filed 07/14/20 Page 1 of 3


AO 440 (Rev. 06/12) Summons in a Civil Action




                                       UNITED             ST ATES                 DISTRICT               COURT
                                                WESTERN                  DISTRICT          OF      TEXAS



BLACKBIRD                TECH          LLC,
Plaintiff

            V.                                                                    Civil   Action     No.    6:20-CV-00603               -ADA


EVERNOTE              CORPORATION,
Defendant



                                                      SUMMONS              IN A CIVIL      ACTION

TO:      Evernote     Corporation
        c/o Corporation         Service   Company
        Registered     Agent
        251 Little    Falls    Drive
        WiJmington,       DE 19808


      A lawsuit      has been filed against you.

    Within 21 days after service of this summons on you (not counting the day you received it) -- or 60 days
if you are the United States or a United States Agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:




                                          Christopher     M. Joe
                                          Buether     Joe & Carpenter,      LLC
                                          1700 Pacific    Avenue
                                          Suite 4750
                                          Dallas,   TX 75201


   If you fail to respond, judgment by default will be entered against you for the relief demanded                                      in the
complaint. You also must file your answer or motion with the court.




      JEANNETTE               J. CLACK
  CLERK OF COURT
      s/LEIGH        ANNE        DIAZ
  DEPUTY         CLERK
                                                                                                ISSUED     ON   2020-07-02   11:23:03
          Case 6:20-cv-00603-ADA Document 11 Filed 07/14/20 Page 2 of 3


AO 440 (Rev 06/12i Summons in a Civil Action (Page 2)

Civil    Action     No. 6:20-CV-00603        -ADA


                                                           PROOF        OF SERVICE

                  (This section should tzot befiled with the court uzdessrequired by Fed. R. Civ. P. 4(1))
                                                                                      Evernote      Corporation           c/o Registered         Agent
         This summons 'ror(name of individual and title, if any)
was     received by me on(date)  Ju'l6) 202o

   ri     I personally     served the summons           on the individual      at (place)
                                                                                          011   (date)                                          ; or



   [      I left the summons      at the individual's       resident    or usual place of abode with(name)
                                                                 , a person   of suitable       age and discretion            who resides        there,
          on (date)                                          , and mailed     a copy to the individual's                 last la"iown    address;       or



   r:     I served the summons on(name of individual)                                                                                      , who is

          designated by law to accept service of process on behalf of(name of organization)
                                                                                                  on(date)


   r]     I returned     the summons     unexecuted        because


   [X     Other (specify):  Certified Mail No. 7011 1570 0002 5650 2378, Return Receipt                                       Requested to
          Evetnote   Corporation   c/o Corporation Service Company, Registered Agent,

            251 Little   Falls Drive,   Wilmington,         DB     19808


My      fees are $        o             for travel and $                o              for services, for a total of $                    o
I declare     under penalty    that this information         is true.


Date:       7/14/2020
                                                                                                           *tu/re
                                                                                                           Christopher          M. Joe



                                                                                                 Bug!V:c':lS'c
                                                                                                          "&a5%#enter,
                                                                                                                   LLC
                                                                                                 1700      Pacific       Avenue,        Suite    4750
                                                                                                 Dallas,     TX         75201
                                                                                                            Server's     Address



Additional  information        regarding   attempted sevice,            etc:
 See attached    Return        Receipt   card and tracking              information       from      the U.S.           Post   Office.
               Case 6:20-cv-00603-ADA Document 11 Filed 07/14/20 Page 3 of 3




                                                            C.A. No. 6:20-cv-00603-ADA

                    Certified          Card returned             to Buether     Joe & Carpenter,          LLC      on 7/13/2020

                    Delivered            to Evernote            Corporation's     Registered        Agent      on 7/6/2020            per
                                          Tracking          Number       from   United    States Post Office




               ffl Complete       items 1, 2, and 3.
               ffl Print your name and address on the reverse
                   so that we can return the card to you.                                                                             0 Addressee        (

               ffi Attach this card to the back of the mailpiece,                                                            ,   C. Date of Delivery     Ii
                   or on the front if space permits.                                B.Recef5                           !i    g
                                                                                                                                          t'
                                                                                                                                              'k
              1. Article Addressed to:                                              D. ts delivery address different
                                                                                       If YES, enter delivery address below:          [0 No
                     Evernote         Corpoi:atiriiH:

                     c/o Corporation Service Company
                     Registered         Agent
                     251     Little   Falls Drive
                     Wilmington,           DE 19808
                                                                                  3. SeThice rype                           € Priority Mail Express@
                     1115111€ 11111111111111   € II €11111111114111111            []AdultSlgnature                          []ReglsteredMail
                     Ill@Ill@ lull 15111111Ill II €1111@   11111111 1111          € @ultSlgnatuneRestrk,tedDelivery         € ReglsteredMallRestricted
                     II € 8111€ 111111411111Ill II II Ill@ 111111II 1111          FOer!ifledMallO                              Delivery
                                                                                  > aeT!iffedMail %afr{O!edD!)liVeQ/        [1 ReturnRe(!iptfor
                      9590 9402 3053 7124 922219                                  € CollectonD(ilivery                         Menchandise
               -2.MOIeNllmberflmn3jerfrOmserWralabBI)                             €QOlleCtOn8eliVeryRe3!ri9tedDeliVery
                                                                                                       g2ig,nnaatl:reC,0,n,fi4nmaatfil,Onn



               ps   Form     3811,     July20l5         PSN 7530-02-000-9053                                           Domestk, Return Receipt




Tracking      Number:        70111570000256502378


                                                                                Status


Your item was delivered at 1:02 pm on July 6, 2020 in
WILM!NGTON,    DE 19808.                                                        July 6. 2020 at 1:02 pm
                                                                                Deliverm
                                                                                WILMINGTON, DE 19808

                                                                                Get Updates    y



                                                                                                                                                   Delivered




   Text & Email     Updates                                                                                                                                   %l



   Tracking    History



   Product     Information
